Citation Nr: 1202305	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a respiratory disorder, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a skin disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1963, October 1968 to September 1971, March 1972 to April 1975, and from March 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a low back disability, a respiratory disorder, to include as due to undiagnosed illness, and a skin disorder, to include as due to undiagnosed illness.  This case was previously before the Board in March 2011, and was remanded to afford the Veteran the opportunity to testify at a hearing before a Veterans Law Judge.  That hearing was conducted in September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for a low back disability.  The service treatment records disclose the Veteran was seen in November 1968 for complaints of a pain in the back of four days duration.  He related he was injured while on an escape and evasion course.  He stated he was placed on the ground on his back with both legs up in the air for approximately 15 minutes.  He claimed he was taken by ambulance to the emergency room, where X-rays were taken and he was prescribed medication.  He reported the pain had persisted.  The Veteran was referred to the orthopedic clinic where he was seen later that day.  The impression was acute lumbosacral strain.  In September 1971, he complained of left lumbar pain since awakening.  He had apparently scrubbed a floor the previous day.  He referred to an old football injury to the right lumbar area, and an injury to the mid-lumbar area in basic training.  An examination demonstrated an obvious spasm in the left lumbar area.  

The service treatment records from his third period of active duty show an examination of the spine in February 1973 was normal.  The Veteran was seen in January 1974 for low back pain.  An examination revealed he had limitation of motion.  The impression was mild acute strain.  The Veteran denied recurrent back pain on a report of medical history in April 1975.  Examinations for the Reserves in January 1984, February 1986, and December 1987 showed the spine was normal.

The Veteran was seen by Todd D. Cable, M.D. in July 2004.  Lumbar radiculopathy was noted.  The treatment records have not been associated with the claims folder.

The Veteran also asserts service connection is warranted for a respiratory disorder and a skin disorder, both to include as due to undiagnosed illness.  The record shows the Veteran had service in the Persian Gulf from March to June 1991.

The service treatment records disclose the Veteran complained of chest pain for five or six months in February 1973.  The pains occurred anytime and were not related to medication or exercise.  An examination revealed the chest was clear.  There were acne-like lesions on his chest and back.  The impressions were probably acne and musculoskeletal chest pain.  A chest X-ray was within normal limits.  The Veteran was seen in the dermatology clinic in March and April 1973 for acne.  He was prescribed medication.  In February 1975, the Veteran complained of chest pain for several months.  An examination of the chest revealed crepitance.  The lungs were clear.  The assessment was muscular chest pain.  A chest X-ray was clear.  

The Veteran was hospitalized in a private facility in July 1992 for the acute onset of severe left chest pain associated with cough and congestion which was pleuritic in nature.  The diagnoses on discharge were chest pain, pleurisy and pneumonitis.  

Private medical records reveal the Veteran was seen in July 1993 for prurigo nodularis involving the left hand and right arm.  He had been treated by another physician for wards, but they recurred.  The lesions were excised.  

A CT scan of the chest at a service department facility in July 2011 showed a small area of parenchymal scarring at the right lung base.  

The Board notes the Veteran has not been afforded a VA examination for any of his disabilities.

In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for a lumbar spine disability, a respiratory disorder, to include as due to undiagnosed illness, and a skin disorder, to include as due to undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his service-connected disabilities since his most recent discharge from service.  The Veteran should be specifically requested to provide this information for Dr. Cable.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's lumbar spine disability.  All necessary tests should be performed.  The examiner should comment whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current low back disability is related to service, to include the episodes of strain he had in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule a VA skin examination to determine the nature and etiology of any current skin disability.  All necessary tests should be performed.  The examiner should state whether the Veteran has a current skin disorder and, if so provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related to findings of acne in service, to include service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule an appropriate examination to determine the nature and etiology of any current respiratory disorder.  All necessary tests should be performed.  The examiner should state whether the Veteran has a respiratory disorder and, if so provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related service, to include service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


